Citation Nr: 0123023	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  99-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability. 

2.  Entitlement to service connection for anxiety. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March to July 1964 and 
from February 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The claim for service connection for anxiety will be 
addressed in the remand action following the decision. 


FINDINGS OF FACT

1.  In an unappealed February 1989 rating decision, the RO 
denied service connection for a left knee disability.  

2.  Evidence added to the record since the February 1989 
rating decision includes evidence which is redundant or 
cumulative of evidence previously of record and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for a left knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became effective.  VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, the assistance provided by the Secretary under 
subsection (a) [38 U.S.C.A. § 5103A(a)] is to include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim (38 U.S.C.A. § 5103A(d)(1)).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45, 629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

The Board notes in this connection that VA's duty to assist 
does not extend to a claim that has been disallowed, and thus 
is final, except when new and material evidence is presented 
or secured as described in 38 U.S.C.A. 5108 (West 1991). See 
Veterans Claims Assistance Act of 2000.  It is noted that 
nothing in the revised 38 U.S.C.A. § 5103A shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108. (38 U.S.C.A. 
§ 5103A(f).)

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2000).  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

As noted previously, the RO denied entitlement to service 
connection for a left knee disability in a February 1989 
rating decision.  The veteran was informed of the decision in 
February 1989 and he did not timely appeal.  Therefore, the 
RO's February 1989 decision which denied service connection 
for left knee disability is final.  38 U.S.C.A. § 7105 (West 
1991). 

The February 1989 rating decision was based on the RO's 
determination that there was no clinical evidence of record 
of a current left knee disability which was etiologically 
related to service. 

The evidence of record at the time of the February 1989 
rating decision included the veteran's service medical 
records which included a February 1970 clinical note 
reflecting that the veteran claimed to have been beaten up 
with a baseball bat by members of his company.  The examining 
physician indicated that the veteran had been seen at a local 
military hospital and that X-rays of his left knee revealed 
no evidence of any fractures.  A physical examination of the 
left knee revealed superficial crusted abrasions, tenderness 
over the patella and tendons attaching cephalically and good 
range of motion with pain over the muscles in flexion 
position.  There was no significant effusion but there was 
some swelling of tissues.  The veteran was given heat, 
instructed to elevate his left knee, prescribed medication 
and crutches, and was assigned to light duty for four days.  
In March 1970, the veteran had full range of motion of the 
left knee with pain, especially with full flexion.  There was 
marked tenderness of the lateral superpatella.  X-rays of the 
left knee showed bipartite of the left patella.  An August 
1971 examination for separation report reflects that the 
veteran's lower extremities were normal.  A left knee 
disability was not reported.  A Report of Medical History, 
dated in April 1971, reflects that the veteran denied having 
a "trick" or locked knee.  

Also of record at the time of the RO's February 1989 denial 
was a January 1989 VA examination report.  A review of that 
reports that the veteran reported a history of having injured 
his right knee during service.  After a physical examination, 
a left knee disorder was not diagnosed.  

Evidence received since the February 1989 rating decision 
includes numerous VA medical records, dated from 1981-1999, 
which are new but are devoid of any clinical evidence of a 
left knee disability.  Also of record is a transcript of a 
hearing conducted at the RO in Muskogee, Oklahoma in July 
1999.  A review of the transcript reflects that the veteran 
testified that he currently has arthritis as a result of a 
beating beaten with a baseball bat while stationed in Korea.  

Overall, there is no indication in medical records added to 
the record that the veteran currently has a left knee 
disability which was present within one year of his discharge 
from service or which is etiologically related to service.  
The additional evidence contains no medical evidence or a 
medical opinion of a nexus between any claimed current left 
knee disability and service.  Therefore, the medical evidence 
added to the record is not so significant by itself or in the 
context of the evidence previously of record that it must be 
considered to fairly decide the merits of the claim. 
Accordingly, it is not material.

The statements and hearing testimony of the veteran in July 
1999 at the Muskogee, Oklahoma RO are to the effect that he 
currently has arthritis of the left knee as a result of being 
beaten with a baseball bat during service in Korea.  However, 
as a lay person, the veteran is not qualified to provide this 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). Therefore, his statements are not material.

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen this claim. 38 
C.F.R. § 3.156 (a).


ORDER

New and material evidence not having been received, reopening 
of a claim for service connection for left knee disability is 
denied.


REMAND

As is noted above, during the pendency of the veteran's claim 
for service connection for anxiety, the VCAA was enacted.  As 
alluded to above, the VCAA impacts on the outcome of this 
case in two ways: it refined the statutory concept of VA's 
duty to assist claimants and it eliminated the requirement 
that a claim be well grounded.    

The veteran's claim for service connection for anxiety has 
been determined to be not well grounded by the RO in a May 
1999 rating decision.  The concept of a not well grounded 
claim, however, was eliminated by the VCAA in November 2000, 
necessitating readjudication of the veteran's claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board 
believes that the RO should have the opportunity to 
adjudicate the veteran's claim under the VCAA.  

Social Security

In addition, a review of the claims files reflects that the 
veteran is receipt of Social Security benefits.  All 
decisions and underlying medical records regarding the 
veteran's award of SSA disability benefits should be obtained 
from the Social Security Administration.  In Hayes v. Brown, 
9 Vet. App. 67 (1996), the United States Court of Appeals for 
Veterans Claims held that as part of the Secretary's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the Social Security 
Administration.  


Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for anxiety since his discharge from 
service.  After securing any necessary 
releases, the RO should obtain all 
records that are not already of record. 
Thereafter, all records should be 
permanently associated with the claims 
files.  If the RO is unable to obtain any 
of the aforementioned records, 
documentation to that effect must be 
associated with the claims files, and the 
veteran must be informed of any 
unsuccessful efforts by the RO to obtain 
identified records.  

2.  The RO should request from the Social 
Security Administration the 
administrative decision and medical 
records and any other records used as a 
basis to grant the veteran Social 
Security benefits.

3.  The RO should review the medical 
record and schedule a VA psychiatric 
examination.  All indicated studies must 
be performed.  The examiner must offer an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disability is 
related to the veteran's service.  The 
claims files and complete copy of this 
remand must be made available to the 
examiner prior to the examination, and 
the examiner should indicate in the 
record that each has been reviewed.  A 
complete rationale for all opinions 
expressed must be provided.  The findings 
should be expressed in a typewritten 
report. 

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, now codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and 
satisfied.  Then the RO should 
readjudicate the issue on appeal.  

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 



